 

Exhibit 10.7

Granted To:

###PARTICIPANT_NAME###

Address:

###HOME_ADDRESS###

Grant Date:

###GRANT_DATE###

Granted Amount:

###TOTAL_AWARDS###

Grant Type:

###DICTIONARY_AWARD_NAME###

 

 

RSU No:

###EMPLOYEE_GRANT_NUMBER###

Plan:

2020 OMNIBUS STOCK AND INCENTIVE PLAN

 

UNIVERSAL HEALTH SERVICES, INC.

2020 OMNIBUS STOCK AND INCENTIVE PLAN

 

RESTRICTED STOCK UNITS AWARD AGREEMENT

 

This Restricted Stock Units Award Agreement (the “Award Agreement”), made as of
the date specified above (the “Grant Date”), by and between Universal Health
Services, Inc., a Delaware corporation (the “Company”), and
###PARTICIPANT_NAME### (the “Participant”), residing at the address
###HOME_ADDRESS### set forth above.

W I T N E S S E T H:

WHEREAS, pursuant to the Universal Health Services, Inc. 2020 Omnibus Stock and
Incentive Plan, as amended to the Grant Date (the “Plan”), the Company desires
to grant to the Participant an award of Restricted Stock Units, each of which is
a bookkeeping entry representing the equivalent in value of one (1) Share, as
hereinafter provided.  Unless otherwise defined herein, capitalized terms shall
have the meanings assigned under the Plan.

NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter contained, the parties hereto agree as follows:

 

1.The Award.  The Company hereby awards to the Participant Restricted Stock
Units under the Plan, the provisions of which are incorporated herein by
reference.  Subject to the terms of this Award Agreement and the Plan, each
Restricted Stock Unit represents a right to receive one (1) share of Common
Stock (a “Share”) on the applicable vesting date.  The number of Restricted
Stock Units subject to this Award, the applicable vesting schedule for the
Restricted Stock Units, the dates on which the Shares underlying the Restricted
Stock Units will be issued, and the remaining terms and conditions are set forth
above and in this Award Agreement.  Unless and until the Restricted Stock Units
have vested in accordance with the vesting schedule set forth in Section 2
below, the Participant will have no right to settlement of such Restricted Stock
Units.  Prior to settlement of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation.

2.Vesting Schedule.  Except as otherwise provided in this Award Agreement, the
Restricted Stock Units shall vest in one or more installments as follows:

 

 

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 1

 

 

--------------------------------------------------------------------------------

 

###VEST_SCHEDULE_TABLE###

 

 

 

3.Termination of Service; Part-Time Work.

3.1General Rule.  In the event that, prior to the vesting date, the Participant
ceases to provide services to the Company (or any Subsidiary or Affiliate) in
the capacity of an Employee, Director or Consultant (collectively referred to
herein as “Service”) for any reason, with or without cause, the Participant
shall forfeit all Restricted Stock Units which are not, as of the time of such
termination, vested (and Dividend Equivalents, if any), and the Participant
shall not be entitled to any payment therefor.

3.2Determination of Termination Date.  For purposes of this Award Agreement, the
Participant’s date of cessation of Service shall mean the date upon which the
Participant ceases active performance of services for the Company, a Subsidiary
or Affiliate, as determined by the Company, including following the provision of
a notification of termination or resignation from Service and shall be
determined solely by this Award Agreement and without reference to any other
agreement, written or oral, including the Participant’s employment agreement (if
any).  Thus, in the event of termination of the Participant’s Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), unless otherwise expressly provided in this Award Agreement or
determined by the Company, the Participant’s right to vest in the Restricted
Stock Units under the Plan, if any, will terminate as of such date and will not
be extended by any notice period (e.g., the Participant’s period of Service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any).  The Committee shall have the exclusive discretion to determine when
the Participant is no longer actively performing services for purposes of the
grant of Restricted Stock Units (including whether the Participant may still be
considered to be providing services while on a leave of absence).

3.3Part-Time Work.  To the extent permissible under applicable local law, if the
Participant who is employed as a full-time Employee commences working on a
part-time or per diem basis, and unless otherwise expressly provided in this
Award Agreement or determined by the Company, (i) the Participant’s right to
vest in the Restricted Stock Units under the Plan, if any, will terminate as of
such date and will not be extended by any notice period, and (ii) the
Participant shall forfeit all then unvested Restricted Stock Units (and Dividend
Equivalents, if any) and the Participant shall not be entitled to any payment
therefor.  The Committee shall have the exclusive discretion to determine when
the Participant is no longer working as a full-time Employee for purposes of the
Restricted Stock Units.

4.Settlement of the Award.

4.1Issuance of Shares of Common Stock.  Subject to the provisions of
Section 4.3, Section 5 and Section 7.2 below, the Company shall issue to the
Participant on the vesting date, or as soon as practicable thereafter (but in no
event later than 60 days after the vesting date), with respect to each
Restricted Stock Unit that becomes vested on such date, one (1) Share.  Shares
issued in settlement of Restricted Stock Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 4.3.

 

4.2Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a Company-designated brokerage firm or, at the
Company’s discretion, any other broker with which the Participant has

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 2

 

 

--------------------------------------------------------------------------------

 

an account relationship of which the Company has notice, any or all Shares
acquired by the Participant pursuant to the settlement of the Award.  Except as
provided by the preceding sentence, a certificate for the Shares as to which the
Award is settled shall be registered in the name of the Participant.

 

4.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Common Stock upon settlement of the Award shall
be subject to compliance with all applicable requirements of U.S. federal, state
or foreign law with respect to such securities.  No Shares may be issued
hereunder if the issuance of such Shares would constitute a violation of any
applicable U.S. federal, state or foreign securities laws or other laws or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained.  As a condition to the settlement of the Award,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation, and to make any representation or warranty with respect thereto as
may be requested by the Company.  Further, regardless of whether the transfer or
issuance of the Shares to be issued pursuant to the Restricted Stock Units has
been registered under the Securities Act or has been registered or qualified
under the securities laws of any State, the Company may impose additional
restrictions upon the sale, pledge, or other transfer of the Shares (including
the placement of appropriate legends on stock certificates and the issuance of
stop-transfer instructions to the Company’s transfer agent) if, in the judgment
of the Company and the Company’s counsel, such restrictions are necessary in
order to achieve compliance with the provisions of the Securities Act, the
securities laws of any State, or any other law.

 

4.4Fractional Shares.  The Company shall not be required to issue fractional
Shares upon the settlement of the Award.

 

5.Tax Withholding and Advice.

5.1In General.  The Participant acknowledges that, regardless of any action
taken by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Unit, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

5.2Withholding of Taxes.  Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related Items
(including hypothetical withholding tax amounts if the

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 3

 

 

--------------------------------------------------------------------------------

 

Participant is covered under a Company tax equalization policy).  In this
regard, the Participant authorizes the Company or its agent to satisfy the
obligations with regard to all Tax-Related Items by withholding Shares to be
issued upon settlement of the Restricted Stock Unit, subject to Section 14.3 of
the Plan.  In the event that such withholding of Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences (as determined by the Company), by the Participant’s acceptance of
the Restricted Stock Unit, the Participant authorizes and directs the Company
and any brokerage firm determined acceptable to the Company to sell on the
Participant’s behalf a whole number of Shares from those Shares issued to the
Participant in settlement under this Award Agreement, as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy the obligation
for Tax-Related Items.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.

 

5.3Tax Advice.  The Participant represents, warrants and acknowledges that the
Company has made no warranties or representations to the Participant with
respect to the income tax, social contributions or other tax consequences of the
transactions contemplated by this Award Agreement, and the Participant is in no
manner relying on the Company or the Company’s representatives for an assessment
of such tax consequences.  THE PARTICIPANT UNDERSTANDS THAT THE TAX AND SOCIAL
SECURITY LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE PARTICIPANT IS HEREBY
ADVISED TO CONSULT WITH HIS OR HER OWN PERSONAL TAX, LEGAL AND FINANCIAL
ADVISORS REGARDING THE PARTICIPANT’S PARTICIPATION IN THE PLAN BEFORE TAKING ANY
ACTION RELATED TO THE PLAN. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE
USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

6.Authorization to Release Necessary Personal Information.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Award Agreement and any other Award grant materials
(“Data”) by and among, as applicable, the Employer, the Company and its
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.

 

The Company may retain the services of an equity compensation plan recordkeeper
(the “Recordkeeper”) to facilitate administration of the Plan.  In such event,
the Participant understands that Data will be transferred to the Recordkeeper or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 4

 

 

--------------------------------------------------------------------------------

 

and management of the Plan.   The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country.  The Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company’s stock administration department.  The
Participant authorizes the Company, the Recordkeeper and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing the Participant’s participation in
the Plan.  The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.  The Participant understands that if he or she resides outside the
United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Company’s stock administration department. 
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis.  If the Participant  does not consent, or if
the Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the Participant
Restricted Stock Units or other equity awards or administer or maintain such
awards.  Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect the Participant’s ability to participate in the Plan. 
For more information on the consequences of the Participant’s refusal to consent
or withdrawal of consent, the Participant understands that he or she may contact
the Company’s stock administration department.

 

7.Effect of Change in Control on Award.

7.1In the event of a Change in Control, the vesting of the Restricted Stock
Units shall be accelerated in full and the total number of Restricted Stock
Units subject to the Award shall be deemed vested effective as of immediately
prior to the date of the Change in Control, provided that the Participant’s
Service has not terminated prior to such date, and such vested Restricted Stock
Units shall be settled in accordance with Section 4.1.  No such acceleration,
however, shall occur if and to the extent: (i) these Restricted Stock Units are,
in connection with the Change in Control, either assumed by the successor
corporation (or parent thereof) or replaced with comparable restricted stock
units of the successor corporation (or parent thereof); or (ii) these Restricted
Stock Units are replaced with a cash incentive program of the successor
corporation which preserves the Fair Market Value of the Restricted Stock Units
at the time of the Change in Control and provides for subsequent pay-out in
accordance with the vesting schedule and settlement terms set forth in this
Award Agreement.  The determination of the comparability of restricted stock
units under clause (i) shall be made by the Committee, and such determination
shall be final, binding and conclusive.  This Award Agreement shall not in any
way affect the right of the Company to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

7.2In the event that the Restricted Stock Units are, in connection with the
Change in Control, either assumed by the successor corporation (or parent
thereof) or replaced with comparable restricted stock units of the successor
corporation (or parent thereof) and, within eighteen (18) months after the
effective date of the Change in Control, the Participant’s Service terminates
due to Involuntary Termination, the vesting of the Restricted Stock Units shall
be accelerated in full and the total number of Restricted Stock Units subject to
the Award shall be deemed vested effective as of the effective date of the
Participant’s Involuntary Termination.  Restricted Stock Units vested under this
Section 7.2 as a result of the Participant’s

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 5

 

 

--------------------------------------------------------------------------------

 

Involuntary Termination shall be settled on the 60th day following the date of
the Participant’s termination of employment or service, provided that the
Participant has signed a full general release in a form prepared by or otherwise
acceptable to Company (in its sole discretion), releasing all claims, known or
unknown, that the Participant may have against Company and its officers,
directors, employees and affiliated companies, arising out of or in any way
related to the Participant’s employment or service or termination of employment
or service with Company and the period for revocation, if any, of such release
has lapsed on or before such 60th day following the date of the Participant’s
termination of employment or service without the release having been revoked. 
In the event that such release does not become effective in accordance with its
terms on or before the 60th day following the date of the Participant’s
termination of employment or service, the Participant shall forfeit, without
compensation therefor, any Restricted Stock Units (and any corresponding
Dividend Equivalents, if any) that were deemed vested as a result of the
Participant’s Involuntary Termination.

8.Adjustments for Changes in Capital Structure.

The number of Restricted Stock Units awarded pursuant to this Award Agreement is
subject to adjustment as provided in Article 10 of the Plan.  Upon the
occurrence of an event described in Article 10 of the Plan, any and all new,
substituted or additional securities or other property to which a holder of a
Share issuable in settlement of the Award would be entitled shall be immediately
subject to the Award Agreement and included within the meaning of the term
“Shares” for all purposes of the Award.  The Participant shall be notified of
such adjustment and such adjustment shall be binding upon the Company and the
Participant.

 

9.No Entitlement to or Claims for Compensation.

In accepting the Award, the Participant acknowledges, understands and agrees
that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

(c)all decisions with respect to future Awards of Restricted Stock Units or
other grants, if any, will be at the sole discretion of the Company;

(d)the Restricted Stock Unit grant and the Participant’s participation in the
Plan shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company, the Employer or any Subsidiary
or Affiliate and shall not interfere with the ability of the Company, the
Employer or any Subsidiary or Affiliate, as applicable, to terminate the
Participant’s employment or service relationship (if any);

(e)the Participant is voluntarily participating in the Plan;

(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

(g)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 6

 

 

--------------------------------------------------------------------------------

 

calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i)no claim for or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units (or any portion thereof) (and Dividend
Equivalents, if any) resulting from the termination of the Participant’s
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and in consideration of the grant of the
Restricted Stock Units, to which the Participant acknowledges he or she is
otherwise not entitled, the Participant irrevocably agrees never to institute
any such claim against the Company, any of its Subsidiaries or Affiliates or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, its Subsidiaries and Affiliates and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

(j)unless otherwise provided in the Plan or determined by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company, nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; and

(k)the following provisions apply only if the Participant is providing services
outside the United States:

(i)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
and

(ii)the Participant acknowledges and agrees that neither the Company or the
Employer, nor any Subsidiary or Affiliate, shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Restricted Stock Units or
of any amounts due to the Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.

10.Rights as a Stockholder; Dividend Equivalents.

10.1The Participant shall have no rights as a stockholder with respect to any
Shares which may be issued in settlement of this Award until the date of the
issuance of a certificate for such Shares or the deposit of such Shares in a
brokerage account (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the Shares are issued, except as provided in Section 8
or Section 10.2.

10.2The Participant shall accumulate an unvested right to payment of Dividend
Equivalents on the Shares underlying Restricted Stock Units with respect to any
cash dividends paid on the Shares that have a record date on or after the date
of this Award Agreement.  Such Dividend Equivalents will be in an amount of cash
per Restricted Stock Unit equal to the cash dividend paid with respect to one
Share.  The

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 7

 

 

--------------------------------------------------------------------------------

 

Dividend Equivalents, if any, will be credited to a bookkeeping account in the
name of the Participant.  The Participant shall be entitled to payment of
accumulated Dividend Equivalents with respect to the number of Restricted Stock
Units equal to the number of Shares ultimately issued to the Participant
pursuant to this Award Agreement.  Dividend Equivalents shall be subject to any
required tax withholding, and shall be paid to the Participant as soon as
administratively possible following the date that the Shares are issued to the
Participant, but in no event later than March 15th of the year following the
year in which such vesting occurs.  The Participant shall not be entitled to
Dividend Equivalents with respect to dividends with a record date prior to the
date of this Award Agreement.  The Dividend Equivalent amounts will be subject
to the same vesting, forfeiture and other terms and conditions applicable to the
corresponding Restricted Stock Units.

11.Miscellaneous Provisions.

11.1Amendment.  The Committee may amend this Award Agreement at any time;
provided, however, that no such amendment may adversely affect the Participant’s
rights under this Award Agreement without the consent of the Participant, except
to the extent such amendment is desirable or necessary to comply with applicable
law, including, but not limited to, Section 409A of the Code, as further
provided in the Plan.  No amendment or addition to this Award Agreement shall be
effective unless in writing.

11.2Nontransferability of the Award.  Prior to the issuance of Shares on the
applicable settlement date, no right or interest of the Participant in the Award
nor any Restricted Stock Units subject to the Award shall be in any manner
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or a Subsidiary or Affiliate or shall become subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company, or a Subsidiary or Affiliate.  Except as otherwise provided by the
Committee, no Award shall be assigned, transferred or otherwise disposed of
other than by will or the laws of descent and distribution.  All rights with
respect to the Award shall be exercisable during the Participant’s lifetime only
by the Participant or the Participant’s guardian or legal representative.

11.3Further Instruments and Imposition of Other Requirements.  The parties
hereto agree to execute such further instruments and to take such further action
as may reasonably be necessary to carry out the intent of this Award Agreement. 
The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  Furthermore, the Participant acknowledges that the laws of the
country in which the Participant is working at the time of grant, vesting or
settlement of the Restricted Stock Units or the sale of Shares received pursuant
to this Award Agreement (including any rules or regulations governing
securities, foreign exchange, tax, labor, or other matters) may subject the
Participant to additional procedural or regulatory requirements that the
Participant is and will be solely responsible for and must fulfill.

11.4Binding Effect.  This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and permitted assigns.

11.5Notices.  Any notice required to be given or delivered to the Company under
the terms of this Award Agreement shall be in writing and addressed to the
Company at its principal corporate offices.  Any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address maintained for the Participant in the Company’s
records or at the address of the local office of the Company or of a Subsidiary
or Affiliate at which the Participant works.

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 8

 

 

--------------------------------------------------------------------------------

 

11.6Construction of Award Agreement.  This Award Agreement, and the Restricted
Stock Units evidenced hereby (i) are made and granted pursuant to the Plan and
are in all respects limited by and subject to the terms of the Plan, and
(ii) constitute the entire agreement between the Participant and the Company on
the subject matter hereof and supersede all proposals, written or oral, and all
other communications between the parties related to the subject matter.  All
decisions of the Committee with respect to any question or issue arising under
this Award Agreement or the Plan shall be conclusive and binding on all persons
having an interest in the Restricted Stock Units.

11.7Governing Law.  The interpretation, performance and enforcement of this
Award Agreement shall be governed by the laws of the State of Delaware, U.S.A.
without regard to the conflict-of-laws rules thereof or of any other
jurisdiction.

11.8Arbitration; Choice of Forum.  BY ACCEPTING THIS AWARD, THE PARTICIPANT
UNDERSTANDS AND AGREES THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 14.14 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE COMPANY AND THE PARTICIPANT ARISING OUT OF OR RELATING TO
OR CONCERNING THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY
ARBITRATION IN PHILADELPHIA, PENNSYLVANIA, PURSUANT TO THE TERMS THEREOF, SHALL
APPLY.

11.9Section 409A.  Notwithstanding any other provision of the Plan or this Award
Agreement, the Plan and this Award Agreement shall be interpreted in accordance
with, and incorporate the terms and conditions required by, Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof).  The
vesting and settlement of Restricted Stock Units awarded pursuant to this Award
Agreement (and Dividend Equivalents, if any) are intended to qualify for the
“short-term deferral” exemption from Section 409A of the Code and the terms of
this Award Agreement shall be interpreted in compliance with this intention. 
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, including amendments or actions that would result in a reduction in
benefits payable under the Award, as the Committee determines are necessary or
appropriate to ensure that the Restricted Stock Units (and Dividend Equivalents,
if any) qualify for exemption from or comply with Section 409A of the Code or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A of the Code; provided, however,
that the Company makes no representations that the Restricted Stock Units (and
Dividend Equivalents, if any) will be exempt from Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to these
Restricted Stock Units (and Dividend Equivalents, if any).

11.10Administration.  The Committee shall have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons.  No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Award Agreement or the Restricted Stock Units.

11.11Counterparts.  This Award Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 9

 

 

--------------------------------------------------------------------------------

 

11.12Severability.  If any provision of this Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible. 
In any event, all other provisions of this Award Agreement shall be deemed valid
and enforceable to the full extent possible.

11.13Language.  If the Participant has received this Award Agreement or any
other document related to the Plan in a language other than English and the
meaning of the translated version is different from the English version, the
English version will control.

11.14Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means.  The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.

11.15Waiver.  The Participant acknowledges that the Company’s waiver of a breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by the Participant or any other participant.

11.16Clawback/Recovery.  The Restricted Stock Units shall be subject to the
Clawback/Recovery provisions contained in Section 14.17 of the Plan.

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company (including by electronically accepting this Award
Agreement through his or her Shareworks account with Morgan Stanley), the
Participant agrees to be bound by the terms and conditions of the Plan and this
Award Agreement.  The Participant has reviewed this Award Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement and fully understands all provisions of this
Award Agreement and the Plan.  The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or relating to the Restricted Stock
Units.

 

 

UNIVERSAL HEALTH SERVICES, INC.

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name:

###PARTICIPANT_NAME###

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RSU Award Agreement/

Universal Health Services, Inc.– 2020 Omnibus Stock and Incentive Plan

 

Page | 10

 

 